Title: To Thomas Jefferson from Nicolas Gouin Dufief, 15 May 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Philadelphia. May. 15. 1803.
          
          D’après les informations que j’ai prises des principaux negocians de cette ville, il parait certain qu’il ne partira point de Bâtimens pour France d’ici à un mois au moins—Et comme deux occasions se présentent à la fois pour Hambourg, j’ai cru qu’il vaudrait mieux profiter d’une des deux pour y envoyer la lettre que vous m’avez confiée que d’attendre peut-être inutilement pendant longtems—
          Hambourg étant hors du territoire Français, il faut nécessairement que quelqu’un se charge dans cette ville d’affranchir la lettre à la poste—Il m’est venu naturellement à l’idée, de l’adresser au consul des Etats-unis qui se fera un devoir et un vrai plaisir de l’envoyer par la premiere occasion—Vous trouverez ci jointe la lettre que je lui ai écrite à ce Sujet—Quand vous Jugerez convenable d’ecrire en Europe, par la voie de Philadelphie, je serai toujours charmé d’être chargé d’y faire tenir vos lettres—
          Je Suis avec la plus respectueuse estime Votre très dévoué Serviteur
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia, 15 May 1803
            
            According to information I have obtained from the leading merchants in this city, it appears that no ships will be leaving for France for a least a month. Since two possibilities have presented themselves simultaneously for Hamburg, I thought it was better to take advantage of one of those to send the letter you entrusted to me, rather than waiting a long time, perhaps in vain.
            Since Hamburg is outside French territory, someone there will have to take responsibility for mailing the letter. Naturally, I thought of the United States consul who would willingly take on the responsibility of sending it by the earliest possible means. Enclosed you will find a copy of my letter to him. Any time you wish to write to Europe via Philadelphia, I will be happy to be entrusted with your letters.
            With respectful esteem, I am your very devoted servant.
            
              N. G. Dufief
            
          
        